DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered. It should be noted that claims 1 and 16 have been amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gathers US 2011/0182754 A1.
Gathers discloses, regarding claim 1, an air compressor 20 comprising: a compressor assembly 36 including an electric motor and a pump driven by the motor; a battery pack (see paragraph [0029]) electrically connected to the motor (36) for providing electrical power thereto; a storage tank 32 that receives compressed air from the pump (36); and a case (combination of elements 40, 44, and 48) entirely enclosing at least the compressor assembly 36 and the storage tank 32; an outlet port 124 in fluid Re claim 2, wherein the case (40, 44, 48) defines an interior, and wherein the case includes a base (40, 44) and a lid 48 that is selectively openable by a user to allow access to the interior; Re claim 3, wherein the case (40, 44, 48) includes a handle 108 to facilitate transporting the compressor assembly 36 and the storage tank 32; Re claim 4, wherein the pump is a single-piston reciprocating pump (clearly shown in Fig. 5); Re claim 5, wherein the outlet port 124 extends from the exterior of the case (clearly shown in Fig. 7); Re claim 6, wherein the outlet port 124 is a first outlet port and the air compressor further includes a second outlet port (see port on 32 at top right of Fig. 10) in direct fluid communication with the storage tank 32, wherein the second outlet port is configured to discharge unregulated compressed air from the storage tank 32 (this is clearly the case); Re claim 7, further comprising: a first gauge 92 that displays the regulated pressure of the compressed air discharged from the first outlet port 124; and a second gauge 88 that displays the pressure within the storage tank 32; Re claim 8, wherein the first 124 and second outlet ports (port on 32 at top right of Fig. 10) are configured to simultaneously discharge compressed air therefrom; Re claim 9, further comprising a control panel (see left top Re claim 14, wherein the case (40, 44, 48) includes a first recess to receive a pneumatic tool 154 which is fluidly connected to the storage tank 32 (recess clearly shown in Figs. 1, 9, and 10); Re claim 15, wherein the case (40, 44, 48) further includes a second recess 116 to receive an air hose 120 that fluidly connects the pneumatic tool 154 to the storage tank 32.
Gathers discloses, regarding claim 18, a system comprising: an air compressor 20 including a compressor assembly 36 having an electric motor and a pump driven by the motor, a battery pack electrically connected to the motor for providing electrical power thereto (see paragraph [0029]), a storage tank 32 that receives compressed air from the pump, and a case (40, 44, 48, 148) enclosing at least the compressor assembly 36, the storage tank 32, and the battery pack (see paragraph [0029]); a pneumatic tool 154 stored within the case (see Figs. 9-10); and an air hose 120 stored within the case (see Fig. 7) for fluidly connecting the pneumatic tool 154 to the storage tank 32; Re claim 19, wherein the case (40, 44, 48, 148) defines an interior, and wherein the case includes a base (40, 44, 148) and a lid 48 that is selectively openable by a user to allow access to the interior; Re claim 20, wherein the case includes a mounting rail 140/156 for mounting an accessory.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohi 8,282,363.
regarding claim 16, an air compressor assembly 10 comprising; a first case (combination of elements 25, 30, 210) defining a first interior; a compressor assembly 24 including an electric motor and a pump driven by the motor (see col. 3, lines 11-22), the compressor assembly 24 disposed within the first interior of the first case (clearly shown in Figs. 1-5); a second case (combination of elements 60, 70, 230) vertically stacked on the first case (“vertically stacked” is a matter of perspective, if the assembly shown in Figs. 1-5 is set on its side, the first and second cases can be interpreted as being vertically stacked), the second case (60, 70, 230) defining a second interior; and at least one storage tank 54 (54a, 54b) disposed within the second interior (clearly shown in Figs. 1-5), wherein the storage tank 54 is operable to store compressed air from the compressor assembly 24; Re claim 17, wherein the first case (25, 30, 210) includes a projection 242 that is receivable in a recess 239 of the second case (60, 70, 230) to couple the first and second cases together (clearly shown in Figs. 4-7; see col. 7, lines 6-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gathers US 2011/0182754 A1.
Regarding claim 10, Gathers discloses the general conditions of the claimed invention except for the express disclosure that the battery pack would be positioned inside the case (see paragraph [0029] for battery pack disclosure). Nevertheless, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the battery pack within the case since this configuration amounts to a rearrangement of parts. It has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (see MPEP 2144.04, VI. C. - Rearrangement of Parts).
Regarding claims 11-13, Gathers discloses the general conditions of the claimed invention except for the express disclosure of the case, when in the closed configuration, attenuating noise produced by the compressor assembly to less than 68 decibels, the compressor assembly filling the storage tank with compressed air at a pressure between 75 psi and 125 psi while producing less than 68 decibels of noise with the case closed, or the case having a width that is less than 12 inches. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely optimum or workable ranges. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to claim 1: Applicant argues that the case in Gathers does not “entirely” enclose the compressor assembly and the storage tank, as recited in claim 1. The Examiner respectfully disagrees. In Gathers, the case has been interpreted as a combination of elements 40, 44, and 48. The case elements (40, 44, 48) “entirely enclose” the compressor assembly 36 and storage tank 32 in the sense that they completely surround 32 and 36, securing them in place. Although there are not rigid walls totally boxing out the compressor and tank, these elements can still be considered entirely enclosed based on a broad reasonable interpretation of the Gathers reference. Therefore, the Examiner maintains the rejection of claim 1 as being anticipated by Gathers.
In response to Applicant’s arguments with respect to claim 2: the phrase “selectively openable” is substantially broad. The construction of the case (40, 44, 48), shown in Figure 5, makes is clear that the lid 48 is absolutely able to “opened” by a user. Therefore, the Examiner maintains the rejection of claim 2 as being anticipated by Gathers.
In response to Applicant’s arguments with respect to claim 6: Applicant argues that Gathers does not teach “a second outlet port in direct communication with the storage tank that is configured to discharge unregulated compressed air from the storage tank”, as claimed. However, a second outlet port is clearly shown on tank 32 in Figures 2-5, and, as pointed out in the rejection, at the top right of Fig. 10. There is no regulator attached thereto, and the port leads directly from the tank to atmosphere. 
In response to Applicant’s arguments with respect to claim 16: Applicant argues that the cases in Ohi are not “vertically stacked”, as recited in claim 16. The Examiner respectfully disagrees. The phrase, “vertically stacked” is a matter of perspective, if the assembly shown in Figs. 1-5 is set on its side, the first and second cases can be interpreted as being vertically stacked. Therefore, the Examiner maintains the rejection of claim 16 as being anticipated by Ohi.
In response to Applicant’s arguments with respect to claim 18: Applicant argues that Gathers fails to teach or suggest a pneumatic tool stored within a case. The Examiner respectfully disagrees. In Gathers, the case has been interpreted as a combination of elements 40, 44, 48, and 148. Pneumatic tool 154 is stored within the case (see Figs. 9-10) in the sense that is at least partially stored in a position which is within the outer perimeter of the case and secured there by element 148. Therefore, the Examiner maintains the rejection of claim 18 as being anticipated by Gathers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746